Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, line 5, the recitation “consisting of a second having a comonomer” renders the claim indefinite.  It is not clear what should come after “second”.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-7, 10-16, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al, U.S. Patent No. 7,790,641 in view of WO 2017/091669.
Baker, Jr. et al, U.S. Patent No. 7,790,641 a nonwoven material comprising meltspun bicomponent fibers which may have a sheath/core structure wherein the sheath has a lower melting point than the core, wherein the sheath and core polymers are different, wherein one of the polymers can be polypropylene and where one can be polyethylene, wherein the nonwoven material is calendared to provide a smooth and compacted surface, wherein the layers can be spunbond, meltblown or a combination structure of both spunbond and meltblown layers and also teaches the claimed method of forming the structure.  See entire document, especially col. 9, lines 15-col. 10, line 22.  
Baker, Jr et al discloses that the material can comprise compatibilizers.  See col. 10, line 43.  
Baker, Jr et al differs from the claimed invention because it does not disclose the claimed compatibilizers.  
However, ‘WO ‘175 teaches a compatibilizer  which is a copolymer in an amount of 7-12 wt%, (see abstract), for use compatibilizing polyethylene and polypropylene, (see abstract), wherein the compatibilizer comprises an up to 90% of a block composite wherein the block composite includes a soft copolymer and a block copolymer having a soft and hard segment.  The soft segment and the soft copolymer can include up 75 percent ethylene with the remainder being propylene, wherein the soft segments are amorphous or substantially 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to employ a compatibilizer as taught by WO ‘175 in combination with the fibers disclosed in Baker, Jr in order to provide improved inter component adhesion to the structure of Baker.
With regard to the claims as amended 7/29/21, WO ‘175 teaches the claimed first compatibilizer as claimed in claimed amounts and teaches the claimed second compatibilizer, (claim 20) in the claimed amounts.  See paragraph 0003 of WO ‘175.  The compatibilizer of  WO ‘175 also includes additional components.  However, the instant claims use “open” language, “A nonwoven fabric comprising”…..”a first component comprising a polymeric material”.  Therefore, the additional components of the compatibilizer are not clearly excluded by the claims as currently written, and can be considered to be additives which are present in the first and second polymeric materials, while the particularly claimed compatibilizers correspond to the claimed compatibilizers.  
Claims 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of WO ‘175 as applied to claims above, and further in view of Lim et al, U.S. Patent No. 5,308,691 and Applicant’s disclosure of the prior art at paragraphs 0003-0006.
Baker discloses that the nonwoven is suitable for use in forming various structures including medical garments, wraps and other applications due to its breathability and liquid barrier properties.  
However, Baker does not disclose employing the sheets to form sterilizable packaging.
However, Lim teaches that nonwovens comprising spunbonded and meltblown layers formed from polyolefin fibers which are calendered to provide the porosity of the nonwoven and provide barrier properties are suitable for use in forming sterile packaging.  See col. 2, lines 32-64; col. 3, lines 44-67.  Applicant’s disclosure of the prior art teaches the particularly claimed structure and method of sterilizing per se were known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to .
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites proportions for the components of the compatibilizer which equal 100% by weight and which thus preclude the additional components as set forth in WO ‘175

Response to Arguments

Applicant’s arguments filed 12/14/21 have been fully considered.  
Applicant’s amendments have overcome the previous 112 rejections.
Applicant argues that WO ‘175 requires four different components in their compatibilizer.  However, as set forth above, the claims as currently written do not preclude the additional components, because the compatibilizer of WO ‘175 meets the limitations of the compatibilizer being claimed, in that it is a copolymer having the required amounts of commoner.  However, claim 8 is allowable over the art of record because claim 8 requires that the two components required for the compatibilizer in claim 1 are present in amounts which add up to 100 wt% and thus preclude any additional components being present and there is no rationale to remove some of the components of the compatibilizer of WO ‘175 while leaving others.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789